
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.03


VERSANT CORPORATION

2005 DIRECTORS STOCK OPTION PLAN


As Adopted June 1, 2005, as amended
(approved by shareholders August 22, 2005)(1)

        1.    Purpose.    This 2005 Directors Stock Option Plan (this "Plan") is
established to provide equity incentives for nonemployee members of the Board of
Directors of Versant Corporation (the "Company"), who are described in
Section 6.1 below, by granting such persons options to purchase shares of stock
of the Company.

        2.    Adoption and Shareholder Approval.    This Plan will become
effective on the first date (the "Effective Date") that it has been both
(i) adopted by the Board of Directors of the Company (the "Board") and
(ii) approved by the shareholders of the Company. This Plan shall be approved by
the shareholders of the Company, consistent with applicable laws, within twelve
(12) months after the date this Plan is adopted by the Board. Options to
purchase Shares ("Options") may be granted under this Plan on and after the
Effective Date provided that, in the event that shareholder approval is not
obtained within the time period provided herein, this Plan, and all Options
granted hereunder, shall terminate. No Option that is issued as a result of any
increase in the number of shares authorized to be issued under this Plan shall
be exercised prior to the time such increase has been approved by the
shareholders of the Company and all such Options granted pursuant to such
increase shall similarly terminate if such shareholder approval is not obtained.
So long as the Company is subject to Section 16(b) of the Securities Exchange
Act of 1934, as amended, (the "Exchange Act") the Company will comply with the
applicable requirements of Rule 16b-3.

        3.    Types of Options and Shares.    Options granted under this Plan
shall be non-qualified stock options ("NQSOs"). The shares of stock that may be
purchased upon exercise of Options granted under this Plan (the "Shares") are
shares of the Common Stock of the Company.

        4.    Number of Shares.    Subject to adjustment as provided in this
Plan, the total number of Shares reserved and available for grant and issuance
pursuant to this Plan (the "Reserved Shares") will be the sum of (a) the
Available Prior Plan Shares (as defined below) plus (b) any and all Forfeited
Prior Plan Shares (as defined below); provided, that the number of Reserved
Shares shall not exceed an aggregate of 49,000 Shares, as constituted at the
opening of business on the Effective Date. "Available Prior Plan Shares" means
the number of shares of the Company's Common Stock reserved for issuance under
the Company's 1996 Directors Stock Option Plan, as amended (the "Prior Plan") on
the Effective Date that, on the Effective Date, are not (i) issued and
outstanding as a result of the exercise of options granted under the Prior Plan
or (ii) subject to stock options granted under the Prior Plan that are then
outstanding. "Forfeited Prior Plan Shares" means (i) shares of Common Stock
issued under the Prior Plan that are outstanding on the Effective Date and are
thereafter repurchased by the Company at their original issuance price pursuant
to the terms of the Prior Plan and/or agreements entered pursuant thereto and
(ii) the shares of Common Stock that, on the Effective Date, are subject to any
then outstanding stock option granted under the Prior Plan and which thereafter
cease to be subject to such stock option for any reason other than its exercise.
All Available Prior Plan Shares and Forfeited Prior Plan Shares will no longer
be available for grant and issuance under the Prior Plan but will be available
for grant and issuance under this Plan. Subject to the limitations on the
maximum number of Shares issuable under this Plan, Shares that are subject to
issuance upon exercise of an Option granted under this Plan but cease to be
subject to such Option for any reason other than exercise of such Option, and
Shares issued pursuant to this Plan that are repurchased by the Company at their
original issue price, will again be available for grant under other Options
granted under this Plan. At all times during the term of this Plan, the Company
shall reserve and keep available such number of Shares as shall be required to
satisfy the requirements of outstanding Options granted under this Plan.

--------------------------------------------------------------------------------

(1)All numbers of shares stated in the plan have been adjusted to reflect a
10-for-1 reverse split of the Company's outstanding Common Stock that occurred
on August 22, 2005

--------------------------------------------------------------------------------



        5.    Administration.    This Plan shall be administered by the Board or
by a committee of not less than two members of the Board appointed to administer
this Plan (the "Committee") so as to exempt the grant and exercise of Options
from the application of Section 16(b) of the Exchange Act pursuant to
Rule 16b-3. As used in this Plan, references to the Committee shall mean either
such Committee or the Board if no Committee has been established. The
interpretation by the Committee of any of the provisions of this Plan or any
Option granted under this Plan shall be final and binding upon the Company and
all persons having an interest in any Option or any Shares purchased pursuant to
an Option.

        6.    Eligibility and Award Formula.    

        6.1    Eligibility.    Options shall be granted only to directors of the
Company who are not employees of the Company or any Parent, Subsidiary or
Affiliate of the Company, as those terms are defined in Section 18 below (each
such person referred to as an "Optionee").

        6.2    Initial Grant.    Each Optionee who becomes a member of the Board
for the first time on or after the Effective Date will automatically on such
date be granted an Option for 4,000 Shares (the "Initial Grant"). No person who
is a member of the Board immediately prior to the Effective Date will be granted
an Option pursuant to this Section 6.2. The reference in this Section 6.2 to
4,000 Shares shall be subject to adjustment from time to time in accordance with
the provisions of Section 12 of this Plan.

        6.3    Succeeding Grants.    A grant of an Option pursuant to the
provisions of this Section 6.3 is referred to herein as a "Succeeding Grant".

        (a)    2005 Annual Meeting.    Immediately after the annual meeting of
the Company's shareholders held in calendar year 2005 (the "2005 Annual
Meeting"), each Optionee who was elected to the Board at the 2005 Annual Meeting
and who was a member of the Board immediately prior to the 2005 Annual Meeting
(a "Section 6.3(a) Optionee") will automatically be granted an Option to
purchase a number of Shares equal to 2,000 Shares multiplied by a fraction
(i) whose numerator is the number of days between the date preceding the
Effective Date on which such Section 6.3(a) Optionee was most recently granted a
stock option under the Prior Plan and the 2005 Annual Meeting Date (as defined
below) and (ii) whose denominator is three hundred sixty-five (365), and then
rounding down the resulting number to the nearest whole number of Shares. The
date on which the 2005 Annual Meeting is held is referred to herein as the "2005
Annual Meeting Date." The reference in this Section 6.3(a) to 2,000 Shares shall
be subject to adjustment from time to time in accordance with the provisions of
Section 12 of this Plan.

        (b)    After 2005 Annual Meeting.    On each anniversary of the 2005
Annual Meeting Date (each, an "Anniversary"), each Optionee who is then a member
of the Board and who has previously received either (i) an Initial Grant
pursuant to Section 6.2 of this Plan or (ii) a Succeeding Grant pursuant to
Section 6.3(a) or Section 6.3(b) of this Plan, will automatically be granted an
Option to purchase 4,000(2) Shares (or, if such Optionee has not been a member
of the Board for the entire one (1) year period immediately prior to such
Anniversary, a prorated option to purchase a number of Shares equal to 4,000
Shares multiplied by a fraction (i) whose numerator is the number of days
between the date within the one (1) year period immediately preceding such
Anniversary on which such Optionee became a member of the Board and such
Anniversary and (ii) three hundred sixty-five (365), and then rounding down the
resulting number to the nearest whole number of Shares. The reference in this
Section 6.3(b) to 4,000 Shares shall be subject to adjustment from time to time
in accordance with the provisions of Section 12 of this Plan.

--------------------------------------------------------------------------------

(2)For options granted under this paragraph prior to August 22, 2007 each
reference in this paragraph to 4,000 shares previously referred to 2,000 shares.

2

--------------------------------------------------------------------------------



        7.    Terms and Conditions of Options.    Subject to the following and
to Section 6 above:

        7.1    Form of Option Grant.    Each Option granted under this Plan
shall be evidenced by a written Stock Option Grant ("Grant") in such form (which
need not be the same for each Optionee) as the Committee shall from time to time
approve, which Grant shall comply with and be subject to the terms and
conditions of this Plan.

        7.2    Vesting.    The date an Optionee receives an Initial Grant or a
Succeeding Grant is referred to in this Plan as the "Start Date" for such
Initial Grant or Succeeding Grant.

        (a)    Initial Grants.    Each Initial Grant will vest as to fifty
percent (50%) of the Shares subject to such Initial Grant upon each of the first
two successive anniversaries of the Start Date for such Initial Grant, so long
as the Optionee continuously remains a director or a consultant of the Company.

        (b)    Succeeding Grants.    Each Succeeding Grant will vest as to fifty
percent (50%) of the Shares subject to such Succeeding Grant on each of the
first two successive anniversaries of the Start Date for such Succeeding Grant,
so long as the Optionee continuously remains a director or a consultant of the
Company.

        7.3    Exercise Price.    The exercise price of an Option shall be the
Fair Market Value (as defined in Section 18.4) of the Shares, at the time that
the Option is granted.

        7.4    Termination of Option.    Except as provided below in this
Section, each Option shall expire ten (10) years after its Start Date (the
"Expiration Date"). The Option shall cease to vest and unvested Options shall
expire when the Optionee ceases to be a member of the Board or a consultant of
the Company. The date on which the Optionee ceases to be a member of the Board
or a consultant of the Company shall be referred to as the "Termination Date".
An Option may be exercised after the Termination Date only as set forth below:

        (a)    Termination Generally.    If an Optionee ceases to be a member of
the Board or a consultant of the Company for any reason except death or
disability, then each Option then held by such Optionee may, to the extent that
it is vested on the Termination Date, be exercised by the Optionee within seven
(7) months after the Termination Date, but in no event later than the Expiration
Date.

        (b)    Death or Disability.    If the Optionee ceases to be a member of
the Board or a consultant of the Company because of the death of the Optionee or
the disability of the Optionee within the meaning of Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (the "Code"), then each Option then
held by such Optionee may, to the extent that it is vested and exercisable on
the Termination Date, be exercised by the Optionee (or the Optionee's legal
representative) within twelve (12) months after the Termination Date, but in no
event later than the Expiration Date.

        8.    Exercise of Options.    

        8.1    Exercise Period.    Subject to the provisions of Section 8.5 of
the Plan, Options shall be exercisable immediately (subject to repurchase
pursuant to Section 10 of the Plan).

        8.2    Notice.    Options may be exercised only by delivery to the
Company of an exercise agreement in a form approved by the Committee stating the
number of Shares being purchased, the restrictions imposed on the Shares and
such representations and agreements regarding the Optionee's investment intent
and access to information as may be required by the Company to comply with
applicable securities laws, together with payment in full of the exercise price
for the number of Shares being purchased.

3

--------------------------------------------------------------------------------



        8.3    Payment.    Payment for the Shares purchased upon exercise of an
Option may be made (a) in cash or by check; (b) by surrender of shares of Common
Stock of the Company that have been owned by the Optionee for more than six
(6) months (and which have been paid for within the meaning of SEC Rule 144 and,
if such shares were purchased from the Company by use of a promissory note, such
note has been fully paid with respect to such shares) or were obtained by the
Optionee in the open public market, having a Fair Market Value equal to the
exercise price of the Option; (c) by waiver of compensation due or accrued to
the Optionee for services rendered; (d) provided that a public market for the
Company's stock exists, through a "same day sale" commitment from the Optionee
and a broker-dealer that is a member of the National Association of Securities
Dealers (an "NASD Dealer") whereby the Optionee irrevocably elects to exercise
the Option and to sell a portion of the Shares so purchased to pay for the
exercise price and whereby the NASD Dealer irrevocably commits upon receipt of
such Shares to forward the exercise price directly to the Company; (e) provided
that a public market for the Company's stock exists, through a "margin"
commitment from the Optionee and an NASD Dealer whereby the Optionee irrevocably
elects to exercise the Option and to pledge the Shares so purchased to the NASD
Dealer in a margin account as security for a loan from the NASD Dealer in the
amount of the exercise price, and whereby the NASD Dealer irrevocably commits
upon receipt of such Shares to forward the exercise price directly to the
Company; or (f) by any combination of the foregoing.

        8.4    Withholding Taxes.    Prior to issuance of the Shares upon
exercise of an Option, the Optionee shall pay or make adequate provision for any
federal or state withholding obligations of the Company, if applicable.

        8.5    Limitations on Exercise.    Notwithstanding the exercise periods
set forth in the Grant, exercise of an Option shall always be subject to the
following limitations:

        (a)   An Option shall not be exercisable until such time as this Plan
(or, in the case of Options granted pursuant to an amendment increasing the
number of shares that may be issued pursuant to this Plan, such amendment) has
been approved by the shareholders of the Company in accordance with Section 16
hereof.

        (b)   An Option shall not be exercisable unless such exercise is in
compliance with the Securities Act and all applicable state securities laws, as
they are in effect on the date of exercise.

        (c)   The Committee may specify a reasonable minimum number of Shares
that may be purchased upon any exercise of an Option, provided that such minimum
number will not prevent the Optionee from exercising the full number of Shares
as to which the Option is then exercisable.

        9.    Nontransferability of Options.    During the lifetime of the
Optionee, an Option shall be exercisable only by the Optionee or by the
Optionee's guardian or legal representative, unless otherwise permitted by the
Committee. No Option may be sold, pledged, assigned, hypothecated, transferred
or disposed of in any manner other than by will or by the laws of descent and
distribution.

        10.    Restrictions on Shares.    The Company shall reserve to itself
and/or its assignee(s) in the Grant a right to repurchase all unvested Shares
held by an Optionee if the Optionee ceases to be a member of the Board or a
consultant of the Company. The Company shall exercise such repurchase right
within ninety (90) days after the Optionee's Termination Date for cash at the
Optionee's original exercise price.

        11.    Privileges of Stock Ownership.    No Optionee shall have any of
the rights of a shareholder with respect to any Shares subject to an Option
until the Option has been validly exercised. No adjustment shall be made for
dividends or distributions or other rights for which the record date is prior to
the date of exercise, except as provided in this Plan. The Company shall provide
to each

4

--------------------------------------------------------------------------------




Optionee a copy of the annual financial statements of the Company, at such time
after the close of each fiscal year of the Company as they are released by the
Company to its shareholders.

        12.    Adjustment of Option Shares.    In the event that the number of
outstanding shares of Common Stock of the Company is changed by a stock
dividend, stock split, reverse stock split, combination, reclassification or
similar change in the capital structure of the Company without consideration,
the number of Shares available under this Plan, the number of Shares subject to
outstanding Options, the exercise price per share of such outstanding Options,
the maximum number of Reserved Shares referenced in Section 4 of this Plan and
the number of shares that are subject to an Option awarded as an Initial Grant
or a Succeeding Grant under Section 6.2 or Section 6.3 of this Plan, shall each
be proportionately adjusted, subject to any required action by the Board or
shareholders of the Company and compliance with applicable securities laws;
provided, however, that no fractional shares shall be issued upon exercise of
any Option as a result of any such adjustment and any resulting fractions of a
Share shall be rounded up to the nearest whole Share.

        13.    No Obligation to Continue as Director.    Nothing in this Plan or
any Option granted under this Plan shall confer on any Optionee any right to
continue in any capacity with the Company or any Parent or Subsidiary.

        14.    Compliance With Laws.    The grant of Options and the issuance of
Shares upon exercise of any Options shall be subject to and conditioned upon
compliance with all applicable requirements of law, including without limitation
compliance with the Securities Act, compliance with all other applicable state
securities laws and compliance with the requirements of any stock exchange or
national market system on which the Shares may be listed. The Company shall be
under no obligation to register the Shares with the SEC or to effect compliance
with the registration or qualification requirement of any state securities laws,
stock exchange or national market system.

        15.    Assumption or Replacement of Options by Successor.    In the
event of (a) a dissolution or liquidation of the Company, (b) a merger or
consolidation in which the Company is not the surviving corporation (other than
a merger or consolidation with a wholly-owned subsidiary, a reincorporation of
the Company in a different jurisdiction, or other transaction in which there is
no substantial change in the shareholders of the Company or their relative stock
holdings and the Options granted under this Plan are assumed or replaced by the
successor corporation, which assumption will be binding on all Optionees), (c) a
merger or consolidation in which the Company is the surviving corporation but
after which the shareholders of the Company immediately prior to such merger or
consolidation (other than any shareholder which merges or consolidates (or which
owns or controls another corporation which merges or consolidates) with the
Company in such merger or consolidation) own less than 50% of the shares or
other equity interests in the Company immediately after such merger or
consolidation, (d) the sale of substantially all of the assets of the Company,
or (e) the acquisition, sale or transfer of a majority of the outstanding shares
of the Company by tender offer or similar transaction, the vesting of all
Options will accelerate and such Options will fully vest and become exercisable
in full prior to the consummation of such event at such times and on such
conditions as the Committee determines, and if such Options are not exercised
prior to the consummation of the corporate transaction described herein, they
shall terminate in accordance with the provisions of this Plan.

        16.    Amendment or Termination of Plan.    The Committee may at any
time terminate or amend this Plan (but may not terminate or amend the terms of
any outstanding option without the consent of the Optionee); provided, however,
that the Committee shall not, without the approval of the shareholders of the
Company, increase the total number of Shares available under this Plan (except
by operation of the provisions of Sections 4 and 12 above) or change the class
of persons eligible to receive Options. In any case, no amendment of this Plan
may adversely affect any then outstanding Options or any unexercised portions
thereof without the written consent of the Optionee.

5

--------------------------------------------------------------------------------



        17.    Term of Plan.    Options may be granted pursuant to this Plan
from time to time within a period of ten (10) years from the date this Plan is
adopted by the Board.

        18.    Certain Definitions.    As used in this Plan, the following terms
shall have the following meanings:

        18.1    "Parent"    means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if, at the time of the
granting of the Option, each of such corporations other than the Company owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.

        18.2    "Subsidiary"    means any corporation (other than the Company)
in an unbroken chain of corporations beginning with the Company if, at the time
of granting of the Option, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

        18.3    "Affiliate"    means any corporation that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, another corporation, where "control" (including
the terms "controlled by" and "under common control with") means the possession,
direct or indirect, of the power to cause the direction of the management and
policies of the corporation, whether through the ownership of voting securities,
by contract or otherwise.

        18.4    "Fair Market Value"    means, as of any date, the value of a
share of the Company's Common Stock determined as follows:

        (a)   if such Common Stock is then quoted on the Nasdaq National Market
or the Nasdaq SmallCap Market, then its closing price on such market on the date
of determination as reported in The Wall Street Journal;

        (b)   if such Common Stock is publicly traded and is then listed on a
national securities exchange, its closing price on the date of determination on
the principal national securities exchange on which the Common Stock is listed
or admitted to trading as reported in The Wall Street Journal; or

        (c)   if none of the foregoing is applicable, by the Committee in good
faith.

6

--------------------------------------------------------------------------------







QuickLinks


VERSANT CORPORATION 2005 DIRECTORS STOCK OPTION PLAN
